DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4, 6-13, 30-33, 35-48 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to device-to-device synchronization in wireless communications.
		Fehrenbach et al (US 20200092685 A1) discloses that a UE receives sidelink configuration from a base station and transmits primary, secondary sidelink synchronization signals to another UE (Fig. 4, Fig. 14, Par 0157-0164, Par 0185-0186, Par 0265-0268).
		Fehrenbach does not disclose, “the beam index information is received in an indication of random access resources that are available for a sidelink connection request that each have an associated beam”.
		Choi et al (US 20200045664 A1) discloses that a base station sends system information block (SIB) or an RRC message including beamforming configuration information to a UE. Based on the beamforming configuration, the UE transmits sidelink synchronization signal to another UE (Fig. 7-11, Par 0082-0092).
		Choi does not disclose, “the beam index information is received in an indication of random access resources that are available for a sidelink connection request that each have an associated beam”.
		Li et al (US 20210219268 A1) discloses that a platoon lead sends synchronization signals including primary and secondary synchronization signal to UE. After that, the UE sends a join request to the platoon lead to establish a sidelink communication link (Fig. 6A-B, Par 0189-0202).
		Li does not disclose, “the beam index information is received in an indication of random access resources that are available for a sidelink connection request that each have an associated beam”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473